 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR CLARENCE ANDERSON,                        Case No. 1:19-cv-00255-JLT (PC)

12                        Plaintiff,
                                                       ORDER CONTINUING TELEPHONIC
13           v.                                        PRE-SETTLEMENT CONFERENCE AND
                                                       SETTING SETTLEMENT CONFERENCE
14    KERNAN, et al.,                                  PROCEDURES

15                        Defendants.
16

17          This matter is set for a post-discovery settlement conference before the undersigned on

18   September 2, 2021, at 10:00 a.m. (Doc. 57.) The Court resets the date of the telephonic pre-

19   settlement conference and sets conference-related procedures.

20          Accordingly, the Court ORDERS:

21          1. The telephonic pre-settlement conference currently set for August 24, 2021, before the

22                undersigned is CONTINUED to August 26, 2021, at 2:30 p.m. Defense counsel shall

23                arrange for Plaintiff’s participation. The parties shall dial 1-888-557-8511 and enter

24                access code 6208204# for the telephonic conference.

25          2. The settlement conference on September 2, 2021, will be conducted over Zoom.

26                Defense counsel shall arrange for Plaintiff’s participation. Prior to the conference,

27                defense counsel shall contact the undersigned’s courtroom deputy at

28                wkusamura@caed.uscourts.gov for the Zoom videoconference connection
 1      information. The Court will issue a writ of habeas corpus ad testificandum to allow

 2      for Plaintiff’s participation, as appropriate.

 3   3. Each party or a representative with full authority to negotiate and enter into a binding

 4      settlement agreement shall participate in the conference. The failure of any counsel,

 5      party, or authorized person subject to this order to participate in the conference may

 6      result in the imposition of sanctions.

 7   4. Consideration of settlement is a serious matter that requires thorough preparation prior

 8      to the settlement conference. Participants in the conference must be prepared to

 9      discuss the claims, defenses, and damages.
10   5. The parties shall engage in informal settlement negotiations as follows:

11      No later than July 30, 2021, Plaintiff shall submit to Defendants, by mail, a written
12      itemization of damages and a meaningful settlement demand, including a brief
13      explanation of why such settlement is appropriate, which should not exceed 5 pages.
14
        No later than August 13, 2021, Defendants shall respond, by mail or telephone, with
15
        an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
16
        explanation of why such settlement is appropriate.
17
        If settlement is achieved, the parties shall file a Notice of Settlement as required by
18
        Local Rule 160.
19
20   6. If settlement is not achieved informally, the parties shall submit confidential

21      settlement conference statements no later than August 20, 2021.

22      Defendants shall email their statement to skoorders@caed.uscourts.gov. Plaintiff shall
23      mail his statement, clearly captioned “Confidential Settlement Conference Statement,”
24      to United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare
25      Street, Room 1501, Fresno, CA 93721.
26
        Once the parties have submitted their statements, they shall file a “Notice of
27
        Submission of Confidential Settlement Conference Statement” with the court. The
28

                                                 2
 1               confidential settlement conference statements themselves should not be filed with the

 2               court nor served on the opposing party.

 3            7. The confidential settlement conference statements should be no longer than 5 pages in
 4               length and include:
 5               a. A brief summary of the facts of the case;
 6               b. A brief summary of the claims and defenses of the case, i.e., the statutory,
 7                   constitutional, or other grounds upon which the claims are founded;
 8
                 c. A forthright discussion of the strengths and weaknesses of the case and an
 9                   evaluation of the likelihood of prevailing on the claims or defenses, from the
10                   party’s perspective, and a description of the major issues in dispute;
11               d. An estimate of the party’s expected costs and time to be expended for further
12                   discovery, pretrial matters, and trial;
13               e. A summary of past settlement discussions, including the informal settlement
14                   negotiations required above; a statement of the party’s current position on
15                   settlement, including the amount the party would offer and accept to settle (in
16                   specific dollar amounts); and a statement of the party’s expectations for settlement
17                   discussions;
18               f. A list of the individuals who will be attending the conference on the party’s behalf,
19                   including names and, if appropriate, titles; and,
20               g. If a party intends to discuss the settlement of any other actions or claims not raised
21                   in this suit, a brief description of each action or claim, including case number(s), as
22                   applicable.
23

24   IT IS SO ORDERED.

25
     Dated:     April 29, 2021                                     /s/   Sheila K. Oberto              .
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                         3
